Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious a vehicle suspension having a user-adjustable feature for adjusting performance of the vehicle suspension; a sensor comprised of an acceleration transducer, said sensor operable to generate a signal corresponding to the terrain on which said vehicle operates, and to output said signal; and a processor in communication with the sensor and operable to receive and process said signal, said processor operable to generate a suggested adjustment of the user-adjustable feature based on the processing of said signal, wherein said suggested adjustment would change the performance of the vehicle suspension, and to output said suggested adjustment for indication to the user, said suggested adjustment in the form of an instruction provided on a vehicle display, said instruction directed to said user regarding an adjustable feature of said vehicle suspension, said instruction provided on said display assisting said user in evaluating an appropriate setting for said vehicle suspension.
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a vehicle suspension coupled to a wheel of said vehicle, said vehicle suspension having a user-adjustable feature for adjusting performance of the vehicle suspension; a sensor comprised of an acceleration transducer, said sensor operable to generate a signal corresponding to the terrain on which said vehicle operates, and to output said signal; and a first processor in communication with the sensor and operable to receive and process said signal, said first processor operable to generate a suggested adjustment of the user- adjustable feature based on the processing of said signal, wherein said suggested adjustment would change the performance of the vehicle suspension, and to output said suggested adjustment for indication to the user, said suggested adjustment assisting said user in evaluating an appropriate setting for said vehicle suspension, said suggested adjustment in the form of an instruction provided on a vehicle display, said instruction directed to said user regarding an adjustable feature of said vehicle suspension, said first processor mounted on said vehicle and operable to receive said signal from said sensor; and a second processor to be used remote from said first processor and operable to communicate with said first processor, and wherein said first processor is operable to process said signal to generate said suggested adjustment and to communicate said suggested adjustment to said second processor, said first processor operable to communicate data representing at least part of said signal to said second processor.
As to claim 45, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said vehicle shock absorber is mounted between an unsprung portion of said vehicle and a sprung portion of said vehicle and having a user-adjustable feature for adjusting performance of said vehicle shock absorber; a sensor operable to measure an operational characteristic of said vehicle shock absorber and to output a signal representative of said operational characteristic; and a processor in communication with said sensor and operable to receive and process said signal, said processor operable to generate a suggested adjustment of said user-adjustable feature based on said processing of said signal, wherein said suggested adjustment would change said performance of said vehicle shock absorber, and to output said suggested adjustment for indication to said user, said suggested adjustment assisting said user in evaluating an appropriate setting for said vehicle suspension, said suggested adjustment in the form of an instruction provided on a vehicle display, said instruction directed to said user regarding an adjustable feature of said vehicle suspension, wherein said system further comprises a communication device operable to communicate with said processor and display data corresponding to said operational characteristic measured by said sensor, and wherein said communication device is operable by said user to make said suggested adjustment to said user-adjustable feature of said vehicle suspension, wherein said vehicle suspension includes a damper valve, and said operational characteristic is a position of said damper valve between a full open and a full closed setting.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657